DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/25/2022 has been entered.  Claims 1-7, 9-20, and 22 are pending in the application.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-18, and 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gass et al. (US 20070034394 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Gass et al. (US 20070034394 A1) in view of CHEN (US 20130133907 A1) in view of Whitman et al. (US 20090182193 A1).
Regarding claims 1 and 11, Gass et al. discloses a power tool system comprising a power tool (10/90/130) comprising: a rotatable tool holder (22) adapted to receive a work instrument; a motor (20) adapted to 
a user-interface module (40) distinct from the handle [0060], having a digital display (230, [0096-0101, 0107, 0127], figs. 1-5 and 11), detachably coupled directly to the housing and configured to receive operational input, wherein the user-interface module (40) communicates the operational input to the tool to govern operational modes of the tool (fig. 11); an input device (230/38/26) for receiving programmable instruction and configured to receive operational input, wherein the user-interface module communicates the operational input to the tool to govern operational modes of the tool [0038-0043, 0050, 0056, 0133]
wherein when the user-interface module (40) is attached to the housing to create a housing and user- interface module combination, the combination enables the tool to be programmed via the user-interface module such that the user-interface module provides operational input to “when” is a conditional term in which the condition, “user-interface module is detached”, may never occur in which this feature is not positively claimed and thus optional and “fixed mode” is not limited to any particular function).
Gass et al. states:  “memory and programming stored therein preferably may be selectively upgraded from a remote source, such as any of the computing devices described herein [0074]… tool 130 may not include the user interface [0084]… nine illustrated modes are trigger 246, distance 248, sighting 250, step 252, tap 254, security 256, chuck hold 258, voice 260 and push 262, each of which has at least one corresponding value and may trigger the display of one or more additional screens, as described in more detail subsequently. It should be understood that icons may be used in place of or in conjunction with the textual names for the modes” [0099].
In the alternative, if it can be argued that when Gass et al.’s user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational mode of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool -

Whitman et al. teaches when a user-interface module (11) is detached from a housing (1612/1620) of a tool (1610) is configured to be set in a default mode as a fixed tool such that the operational mode of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool [0153].
Whitman et al. states:  “If no surgical instrument or attachment is so attached, a default operating program or algorithm may be read by or selected by or transmitted to controller 1122 to thereby control the operation of the display device 1616 as well as the other aspects and functions of the electro-mechanical driver component 1610” [0153]
Given the suggestion and teachings of Gass et al. to have different modes of operation with a user-interface module and create a user-interface module combination that programs/adjust the power tools modes with a fixed manual chuck hold mode, it would have been obvious before In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) and it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art., In re Venner, 120 USPQ 192.
Regarding claims 2-7, 9-10, and 12-18, Gass et al. teaches the user-interface module further comprises a digital display (fig. 11), a user input, and wireless communication capabilities, the operational input comprises electric power modes, motor control modes, or operational mode 
Regarding claim 22, Gass et al. also teaches having battery separated from the power tool with two receptacles 114/60 with plates 110/115 that couple together to form/create a second housing and a second extending handle 16” ([0065-0068], figs. 4-7) and Gass et al. also teaches having battery separated from the power tool with two receptacles 114/60 with plates 110/115 that couple together to form/create a second housing and a second extending handle 16” ([0065-0068], figs. 4-7) and second programmed operational mode of the tool that is different from each of the default mode of the tool and the programmed operational mode of the tool (trigger 246, distance 248, sighting 250, step 252, tap 254, security 256, chuck hold 258, voice 260 and pressure-activated torque mode 262, manual chuck hold 154, dual triggers for combination modes, [0093-0094, 0099-0109, 0115-0123, 0132, 0145-0147, 0167-0170, 0187-0191, 0199, 0205, 0218]; wherein when the user-interface module is detached from the 

Claim(s) 1-7, 9-20, and 22, is/are rejected under 35 U.S.C. 103 as obvious over Mergener et al. (US 20160311094 A1) in view of Agevik et al. (US 20090095804 A1) in view of Peloquin et al. (US 20160226278 A1) and further in view of Gass et al. (US 20070034394 A1).
Regarding claims 19-20, Mergener et al. teaches a power tool (200/1200/1300/1500/1600/1700, figs. 1, 20-21, and 25-29) and method of operating the power tool comprising: a rotatable tool holder (210) adapted/configured to receive a work instrument (socket, [0037, 0041]); a motor (214) adapted to drive the rotation of the tool holder; 
a housing (202) containing at least the motor and a handle (204, figs. 1, 20-21, and 25-29) having a first end and a second end opposite the first end, the first end coupled to the housing to position the handle extending from the housing and to provide a grip to manipulate the tool (figs. 1, 20-21, and 25-29); a power source (400) detachably coupled to the second end of the handle (fig. 20) and adapted to deliver power to the motor; an actuator (212/208/1508) adapted to select powered operation of the tool [0037-0041, 0144]; and 

wherein when the user-interface module is attached to the housing containing the motor (214) to create a housing and user-interface module combination, the combination enables the tool to be programmed via the user-interface module such that the user-interface module provides operational input to the tool which results in a programmed operational mode of the tool; wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational modes of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool and wherein the module detachably is coupled directly/couples directly to the housing to switch the power tool from a fixed mode to a programmable mode ([0146-0148, 0154-0159, 0162-0168, 0178-0182, 0186]), the programmable mode representing a mode in which the power 
Mergener et al. states:  “A pre-configured mode may have certain default settings for particular applications (e.g., working with certain screw types or lengths or with certain types of work pieces like metal or wood), and a user may further configure certain relevant performance modes within a pre-configured mode. A user-defined mode allows the user to adjust certain performance modes (or variables) controllable on the tool [0147]…A user can continue to use these default modes, or the user may find that other modes are better suited for a task or project and may change the modes accordingly” [0163].
Mergener et al. does not explicitly disclose the user interface is not connected to a portion of the housing distinct from the handle and when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational modes of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool and wherein the module detachably is coupled directly/couples directly to the housing to switch the power tool from a fixed mode to a programmable mode and the method of operating a power tool comprising: providing a default operation mode of the power tool when a user-interface module is decoupled from the power tool; operating the power tool according to the default operation mode when the user- interface module is decoupled from the power tool; detachably coupling the user-interface module to the housing containing the motor of power tool; reprogramming the operation of the power tool to a programmed operation mode through the user interface module when the 
Agevik et al. teaches et al. a user-interface module (32) that enables a tool/electronic device (phone/pda 10) to be programmed via the user-interface module such that the user-interface module provides operational input to the tool (phone/pda 10) which results in a programmed operational mode of the tool ([0047-0050, 0055, 0060, 0064-0066, 0068], claims 10, 18, and 25); wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational modes of the tool is a default mode (phone/pda 10 tool goes to default mode), where the default mode of the tool is different from the programmed operational mode of the tool wherein the module detachably couples to the housing to switch the power tool from a fixed mode to a programmable mode, the programmable mode representing a mode in which the power tool is programmed to provide a programmed operational mode of the tool when the module is coupled with the housing, the fixed mode representing a default mode independent from 
Agevik et al. states:  “The operating circuitry 24 also may include capability to assume a default setting or condition in the event a suitable RFID signal is not received, e.g., is lacking, [0049]… If the accessory connector 33 had been plugged into or attached to the connector 30 and then is removed or disconnected from the connector 30, the loop 55 and block 55 will assure that the operating circuitry would be set or maintained in default mode” [0064]
Peloquin et al. teaches having an adapter/user interface (1000) detachably coupled to a power tool (200) and reprogramming the operation of the power tool to a programmed operation mode through the user interface module (1000 and computing device 250) when the user interface module is attached to the housing containing the motor of the power tool [0063]; operating the power tool according to the programmed operation mode; and setting the tool in the default operation mode as a result of detachably removing the user-interface module from the power tool and detaching the user interface module to return the power tool to the fixed power mode (programmed, enabled/disabled, and teaches having wireless circuit 1010 to obtain data/programming, [0003, 0016, 0018-0020, 0043, 0063, 0085-0090, 0094-0105], figs. 1-5).
Gass et al. teaches having power tool (10) having a housing (12), handle (16), and a user interface (40/40’/524) is directly connected to a portion of the housing distinct from the handle or attached anywhere on the tool, (directly couples via plug 98/socket 100, can be operated with or without the UI so is in fixed mode and discloses mounted anywhere on 
Gass et al. states:  user interface 40 is shown mounted on the top portion 94 of the housing, instead of the position on the side of the housing shown in FIG. 1. It is within the scope of the position that user interface 40 may be mounted in any suitable location on the tool… user interface may be separable from the body of the tool” [0060] 
Given the suggestion and teachings of Mergener et al. to have a detachable user-interface module to attach to the power tool housing and create a user-interface module combination that programs/adjust the power tools modes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the user-interface module combination, to have the user interface connected to a portion of the housing distinct from the handle and when the user-interface module is detached from the housing the tool is configured to be set in a default mode In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) and it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art., In re Venner, 120 USPQ 192.
Regarding claims 2-7, 9-10, and 12-18, Mergener et al. teaches the user-interface module further comprises a digital display, a user input, and wireless communication capabilities, the operational input comprises electric power modes, motor control modes, or operational mode status, the operational input is received from a user or a remotely positioned wireless communication device, the user-interface module is selectable between active and inactive states, wherein with the user-interface module in the active state the tool operates as a programmable  tool, wherein with the user-interface module in the inactive state the tool operates as a fixed  tool, wherein detaching the user-interface module from the housing sets the tool in a default mode as a fixed  tool, wherein the user-interface module is configured to draw electric power from the power source, wherein the power tool and the user-interface module are configured to communicate data between one another, wherein in the fixed  mode the power tool 
Regarding claim 22, Mergener et al. teaches wherein the user-interface module is a first user-interface module (600), and wherein the power tool further comprises a second user-interface module (800 or 400) configured to detachably couple with the housing separately from the first user-interface module (600), wherein when the second user-interface module is attached to the housing to create a second housing and user-interface module combination (400/600 attach and form a second housing 

Claim(s) 1-7, 9-20, and 22, is/are rejected under 35 U.S.C. 103 as obvious over Gass et al. (US 20070034394 A1) in view of Peloquin et al. (US 20170222382 A1).
Regarding claims 19-20, Gass et al. discloses a method of operating a power tool (10) comprising: providing a default operation mode of the power tool when a user-interface module (UI, 40/40’) is decoupled from the power tool (directly couples via plug 98/socket 100, can be operated with or without the UI so is in fixed mode and discloses mounted anywhere on housing, UI gets input/updates, [0060, 0073-0074, 0084], fig. 5), the power tool including a housing (14) containing a motor (20 [0042]), the power tool including a handle (16) having a first end and a second end opposite the first end, the first end of the handle coupled to the housing, the power tool also including a power source (54) detachably coupled to the second end of the handle and configured to deliver power to the motor [0046]; 

Gass et al. fails to explicitly disclose reprogramming the operation of the power tool to a programmed operation mode through the user interface module when the user interface module is attached to the housing containing the motor of the power tool; operating the power tool according to the programmed operation mode; and setting the tool in the default operation mode as a result of detachably removing the user-interface module from the power tool and detaching the user interface module to return the power tool to the fixed power mode.
Peloquin et al. teaches having an adapter/user interface (1000) detachably coupled to a power tool (200) and reprogramming the operation of the power tool to a programmed operation mode through the user interface module (1000 and computing device 250) when the user interface module is attached to the housing containing the motor of the power tool [0063]; operating the power tool according to the programmed operation mode; and setting the tool in the default operation mode as a result of detachably removing the user-interface module from the power tool and detaching the user interface module to return the power tool to the fixed power mode (programmed, enabled/disabled, and teaches having wireless 
Given the suggestion and teachings of Gass et al. discloses to have a detachable user-interface module to attach to the power tool housing and create a user-interface module combination that programs/adjust the power tools modes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the user-interface module combination provide reprogramming the operation of the power tool to a programmed operation mode through the user interface module when the user interface module is attached to the housing containing the motor of the power tool; operating the power tool according to the programmed operation mode; and setting the tool in the default operation mode as a result of detachably removing the user-interface module from the power tool and detaching the user interface module to return the power tool to the fixed power mode for having a quick default ergonomic changing mechanism such as RFID connections with ability to adjust/program the tool and easier have an adjustable tool as taught by Peloquin et al.  Also, it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) and it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art., In re Venner, 120 USPQ 192.
Regarding claims 1 and 11, Gass et al. discloses a power tool (10) comprising: a rotatable tool holder (22) adapted/configured to receive a work instrument (32/92, [0042, 0059] figs. 1-4); a motor (20 [0042]) adapted to drive the rotation of the tool holder (22); 
a housing (20) containing at least the motor and a handle (16) having a first end and a second end opposite the first end, the first end coupled to the housing to position the handle extending from the housing and to provide a grip to manipulate the tool (figs. 1-5); a power source (54) detachably coupled to the second end of the handle (figs. 1 and 4) and adapted to deliver power to the motor; an actuator (50) adapted to select powered operation of the tool [0045-0050, 0054-0060]; and 
a user-interface module (40/40’) detachably coupled to a portion of the housing (20) distinct from the handle comprising a digital display (fig. 11), an input device (94) for receiving programmable instruction and configured to receive operational input, wherein the user-interface module communicates the operational input to the tool to govern operational modes 
wherein when the user-interface module is attached to the housing containing the motor to create a housing and user-interface module combination, the combination enables the tool to be programmed via the user-interface module such that the user-interface module provides operational input to the tool which results in a programmed operational mode of the tool (tool can be operated with or without the UI so is in fixed mode and discloses mounted anywhere on housing, UI gets input/updates/programs, [0060, 0073-0074, 0084]); wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational modes of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool and wherein the module detachably is coupled directly/couples directly to the housing to switch the power tool from a fixed mode to a programmable mode, the programmable mode representing a mode in which the power tool is programmed to provide a programmed operational mode of the tool when the module is coupled with the housing, the fixed mode representing a default mode 
Gass et al. fails to explicitly disclose reprogramming the operation of the power tool to a programmed operation mode through the user interface module when the user interface module is attached to the housing containing the motor of the power tool; operating the power tool according to the programmed operation mode; and setting the tool in the default operation mode as a result of detachably removing the user-interface module from the power tool and detaching the user interface module to return the power tool to the fixed power mode-
Peloquin et al. teaches having an adapter/user interface (1000) detachably coupled to a power tool (200) and reprogramming the operation 
Given the suggestion and teachings of Gass et al. discloses to have a detachable user-interface module to attach to the power tool housing and create a user-interface module combination that programs/adjust the power tools modes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the user-interface module combination provide reprogramming the operation of the power tool to a programmed operation mode through the user interface module when the user interface module is attached to the housing containing the motor of the power tool; operating the power tool according to the programmed In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) and it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art., In re Venner, 120 USPQ 192.
Regarding claims 2-7, 9-10, and 12-18, Gass et al. teaches the user-interface module further comprises a digital display (fig. 11), a user input, and wireless communication capabilities, the operational input comprises electric power modes, motor control modes, or operational mode status, the operational input is received from a user or a remotely positioned wireless communication device, the user-interface module is selectable between active and inactive states, wherein with the user-interface module in the active state the tool operates as a programmable  
Regarding claim 22, Gass et al. also teaches having battery separated from the power tool with two receptacles 114/60 with plates 110/115 that couple together to form/create a second housing and a second extending handle 16” ([0065-0068], figs. 4-7) and Gass et al. also teaches having battery separated from the power tool with two receptacles 114/60 with plates 110/115 that couple together to form/create a second housing and a second extending handle 16” ([0065-0068], figs. 4-7) and second programmed operational mode of the tool that is different from each of the default mode of the tool and the programmed operational mode of the tool (trigger 246, distance 248, sighting 250, step 252, tap 254, security 256, chuck hold 258, voice 260 and pressure-activated torque mode 262, manual chuck hold 154, dual triggers for combination modes, [0093-0094, 0099-0109, 0115-0123, 0132, 0145-0147, 0167-0170, 0187-0191, 0199, 0205, 0218]; wherein when the user-interface module is detached from the housing ([0060], figs. 1-5).  Peloquin et al. also teaches adapter/user interface (1000) attaches with different user-interfaces (100/250, [0025, 0043, 0059-0063, 0080-0092], figs. 1-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-18 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also, the prior art rejection is maintained, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular modes/functions of the power tool) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since “fixed mode” is not limited to any particular function and the user-interface module governs any function/mode of the power tool, examiner contends the prior art does have a detachable user-interface module that governs functions/modes of the power tool as claimed/recited in the text of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731